DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specifics of the phase-biasing element structure that is configured.. and the specific structures of claims 1- 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The structure of the phase-biasing element configured to bias a superconducting phase difference across the 15linear inductive-energy element and the non-linear inductive-energy element such that quadratic potential energy terms of the linear inductive-energy element and the non-linear inductive-energy element are at least partly cancelled by one another, is not described in a manner to allow on to know the structure that accomplishes the outcome other than reciting it the structure may have coils or flux biasing lines the specification does not give adequate written support to describe how phase-biasing element accomplishes the outcome. (see MPEP 2173,03(g)).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the scope of the element that accomplishes the outcome of configured to bias a superconducting phase difference across the 15linear inductive-energy element and the non-linear inductive-energy element such that quadratic potential energy terms of the linear inductive-energy element and the non-linear inductive-energy element are at least partly cancelled by one another. The applicant give a vague recitation of it comprising coils or flux biasing lines but does not give a description as to what is included or excluded from the structure (see MPEP 2173.05(g)).
Further the recitation quadratic term is unclear since the cosine is not quadratic. If applicant is taking an approximation applicant must set forth the approximation.
As to claim 6, it is unclear what is a gap capacitor. A parallel plate capacitors and interdigitated  capacitor and junction capacitor all have gaps.
As to claim 20 it is unclear if the two Josephson Junctions are part of the device or not.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 required a separate linear inductor and qubit thus requiring two separate element. Claim 15 recites at least one superconducting qubit is configured as a distributed-element resonator comprising at least two conductors separated by at least 5one gap, wherein at least one of the at least two conductors serves as the linear inductive-energy element thus there is not two elements but only one.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim(s) 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini (20190044668 cited on IDs) in view of Chen (cited on ids).



a.	As to claim 1,2,7, 8, 26 and 27 Elsherbini teaches A quantum processing unit (figure 1 item 100) comprising: a dielectric substrate (paragraph 49 sapphire); and 5at least one superconducting qubit provided on the dielectric substrate (see figure 1  and disclosure item 102-1; paragraph 31 and figure 2 item 202; paragraph), each of the at least one superconducting qubit including: a linear inductive-energy element that is superconductive (figure 2, the superconductive loop of the squid paragraph 53), 10a non-linear inductive-energy element (figure 2 the Josephson junction it the squid loop paragraph 53), and a phase-biasing element, wherein the phase-biasing element figure 2 item 218 paragraphs 58-60) is configured to bias a superconducting phase difference across the 15linear inductive-energy element and the non-linear inductive-energy element (paragraphs 32-34). Elsherbini teaches a 3D cavity (figure 2).  Elsherbini and a control unit configured to perform computing operations by using the at least one quantum 25processing unit (paragraph 4 teaches the controller)
 Elsherbini does not explicitly teach such that quadratic potential energy terms of the linear inductive-energy element and the non-linear inductive-energy element are at least partly cancelled by one another however neither does applicant teach a specific structure that can accomplish the outcome. 
Chen teaches that the Hamiltonian contains a quadratic term and a cosine term paragraph 73.
One would understand and know a cosine can be Taylor series expanded to include a quadratic term.
Therefore it must have been with in one of ordinary skill in the art to create such a phase biasing element.

Thus it would have been obvious to one of ordinary skill in art at the time of filing to provided a phase-biasing element, wherein the phase-biasing element is configured to bias a superconducting phase difference across the 15linear inductive-energy element and the non-linear inductive-energy element such that quadratic potential energy terms of the linear inductive-energy element and the non-linear inductive-energy element are at least partly cancelled by one another and 
more particularly wherein the phase-biasing element is configured to bias the superconducting phase difference such that the quadratic potential energy terms of the linear inductive-energy element and the 25non-linear inductive-energy element are cancelled by one another by at least 30% and 
wherein the phase-biasing 15element is configured to bias the superconducting phase difference by generating and threading a magnetic field through the at least one superconducting qubit or by applying a predefined voltage to the non-linear inductive-energy element and 
wherein the phase-biasing element comprises at least one of (i) one or more coils, or (ii) flux-bias lines.
One would have been so motivated to optimize the potential of the quantum processor.
	As to claim 3, Elsherbini teaches wherein the linear inductive-energy element comprises one or more geometric 30inductors (it is a loop).
	As to claim 4, Elsherbini teaches a Josephson Junction
	As to claim 5, Elsherbini teaches wherein each of the at least one superconducting qubit further comprises a capacitive-energy element (the Josephson junction an paragraph 32).
As to claim 6, Elsherbini teaches at least a gap capacitor (there is a gap to form the capacitor).
As to claim 9 Elsherbini teaches wherein the at least one superconducting qubit comprises two or more superconducting qubits that are at least one of capacitively or inductively coupled to each other on the dielectric substrate (paragraph 7).
	As to claim 10 Elsherbini teaches wherein the at least one superconducting qubit comprises two or more superconducting qubits, and wherein the unit further comprises at least one of 5(i) one or more coupling resonators (readout resonators which are coupled to qubits also 210s).
	As to claims 11-12, Elerbini teaches further comprising signal 10lines provided on the dielectric substrate, the signal lines being configured to provide control signals to the at least one superconducting qubit (paragraph 19 microwave feed lines).
As to claims 13-14 Elsherbini teaches further comprising readout lines provided on the dielectric substrate, the readout 20lines being configured for measuring a state of the at least one superconducting qubit and readout resonators provided on the dielectric substrate, 25and wherein the readout lines are coupled to the at least one superconducting qubit via the readout resonators (elements 110 and 210 and the lines connected thereto).
As to claim 15 from claim 7, Elsherbini teaches wherein the at least one superconducting qubit is configured as a distributed-element resonator comprising at least two conductors separated by at least 5one gap (figure 2), wherein at least one of the at least two conductors serves as the linear inductive-energy element (same structure same outcome), and the non-linear inductive-energy element comprises at least one Josephson element embedded in the distributed- 10element resonator (see Josephson Junction), and wherein the phase-biasing element is configured to bias the superconducting phase difference by generating and threading a magnetic field through the at least one gap of the distributed-element resonator (by claim 7).
As to claim 16, Elsherbini teaches wherein the distributed- element resonator is configured as a coplanar waveguide (CPW) resonator (same structure same outcome), wherein the at least two conductors comprise a center superconductor (204) and a superconducting 20ground plane (204), the center superconductor serving as the linear inductive-energy element (acts a part of it), and wherein the at least one Josephson junction is embedded in the CPW resonator (figure 2 the are all in the confines of 220) such that the quantum processing unit is free of isolated superconducting islands (all the islands are coupled as needed).
As to claim 15-19 Assuming arguendo the Elherbini does not teach wherein the at least one superconducting qubit is configured as a distributed-element resonator comprising at least two conductors separated by at least 5one gap, wherein at least one of the at least two conductors serves as the linear inductive-energy element, and the non-linear inductive-energy element comprises at least one Josephson element embedded in the distributed- 10element resonator, and wherein the phase-biasing element is configured to bias the superconducting phase difference by generating and threading a magnetic field through the at least one gap of the distributed-element resonator wherein the distributed- element resonator is configured as a coplanar waveguide (CPW) resonator, wherein the at least two conductors comprise a center superconductor and a superconducting 20ground plane, the center superconductor serving as the linear inductive-energy element, and wherein the at least one Josephson junction is embedded in the CPW resonator such that the quantum processing unit is free of isolated superconducting islands herein the center superconductor of the CPW resonator has a first pair of opposite sides and a second pair of opposite sides, and wherein the superconducting ground plane is formed on 30the dielectric substrate such that the center superconductor is galvanically connected to the superconducting ground plane on the first pair of 362600737.11400 opposite sides and separated by the gaps from the superconducting ground plane on the second pair of opposite sides wherein the center superconductor of the CPW resonator has a first pair of opposite sides and a second pair of opposite sides, and wherein the superconducting ground plane is formed on 30the dielectric substrate such that the center superconductor is galvanically connected to the superconducting ground plane on the first pair of 362600737.11400 opposite sides and separated by the gaps from the superconducting ground plane on the second pair of opposite sides wherein the center superconductor of the CPW resonator has a first pair of opposite sides and a second pair of opposite sides, and wherein the superconducting ground plane is formed on 30the dielectric substrate such that the center superconductor is galvanically connected to the superconducting ground plane on the first pair of 362600737.11400 opposite sides and separated by the gaps from the superconducting ground plane on the second pair of opposite sides wherein the superconducting ground plane comprises opposite portions physically separated from each other by the center superconductor and the gaps, the opposite portions being connected with each other via air bridges 10stretching over the gaps and the center superconductor wherein the at least one Josephson junction is embedded in the center superconductor.
Chen teaches a CPW configuration (fig. 1-15).
Thus the structure wherein the at least one superconducting qubit is configured as a distributed-element resonator comprising at least two conductors separated by at least 5one gap, wherein at least one of the at least two conductors serves as the linear inductive-energy element, and the non-linear inductive-energy element comprises at least one Josephson element embedded in the distributed- 10element resonator, and wherein the phase-biasing element is configured to bias the superconducting phase difference by generating and threading a magnetic field through the at least one gap of the distributed-element resonator wherein the distributed- element resonator is configured as a coplanar waveguide (CPW) resonator, wherein the at least two conductors comprise a center superconductor and a superconducting 20ground plane, the center superconductor serving as the linear inductive-energy element, and wherein the at least one Josephson junction is embedded in the CPW resonator such that the quantum processing unit is free of isolated superconducting islands herein the center superconductor of the CPW resonator has a first pair of opposite sides and a second pair of opposite sides, and wherein the superconducting ground plane is formed on 30the dielectric substrate such that the center superconductor is galvanically connected to the superconducting ground plane on the first pair of 362600737.11400 opposite sides and separated by the gaps from the superconducting ground plane on the second pair of opposite sides wherein the center superconductor of the CPW resonator has a first pair of opposite sides and a second pair of opposite sides, and wherein the superconducting ground plane is formed on 30the dielectric substrate such that the center superconductor is galvanically connected to the superconducting ground plane on the first pair of 362600737.11400 opposite sides and separated by the gaps from the superconducting ground plane on the second pair of opposite sides wherein the center superconductor of the CPW resonator has a first pair of opposite sides and a second pair of opposite sides, and wherein the superconducting ground plane is formed on 30the dielectric substrate such that the center superconductor is galvanically connected to the superconducting ground plane on the first pair of 362600737.11400 opposite sides and separated by the gaps from the superconducting ground plane on the second pair of opposite sides wherein the superconducting ground plane comprises opposite portions physically separated from each other by the center superconductor and the gaps, the opposite portions being connected with each other via air bridges 10stretching over the gaps and the center superconductor wherein the at least one Josephson junction is embedded in the center superconductor and would have been obvious to one of ordinary skill at the time of filing to provide wherein the at least one superconducting qubit is configured as a distributed-element resonator comprising at least two conductors separated by at least 5one gap, wherein at least one of the at least two conductors serves as the linear inductive-energy element, and the non-linear inductive-energy element comprises at least one Josephson element embedded in the distributed- 10element resonator, and wherein the phase-biasing element is configured to bias the superconducting phase difference by generating and threading a magnetic field through the at least one gap of the distributed-element resonator wherein the distributed- element resonator is configured as a coplanar waveguide (CPW) resonator, wherein the at least two conductors comprise a center superconductor and a superconducting 20ground plane, the center superconductor serving as the linear inductive-energy element, and wherein the at least one Josephson junction is embedded in the CPW resonator such that the quantum processing unit is free of isolated superconducting islands herein the center superconductor of the CPW resonator has a first pair of opposite sides and a second pair of opposite sides, and wherein the superconducting ground plane is formed on 30the dielectric substrate such that the center superconductor is galvanically connected to the superconducting ground plane on the first pair of 362600737.11400 opposite sides and separated by the gaps from the superconducting ground plane on the second pair of opposite sides wherein the center superconductor of the CPW resonator has a first pair of opposite sides and a second pair of opposite sides, and wherein the superconducting ground plane is formed on 30the dielectric substrate such that the center superconductor is galvanically connected to the superconducting ground plane on the first pair of 362600737.11400 opposite sides and separated by the gaps from the superconducting ground plane on the second pair of opposite sides wherein the center superconductor of the CPW resonator has a first pair of opposite sides and a second pair of opposite sides, and wherein the superconducting ground plane is formed on 30the dielectric substrate such that the center superconductor is galvanically connected to the superconducting ground plane on the first pair of 362600737.11400 opposite sides and separated by the gaps from the superconducting ground plane on the second pair of opposite sides wherein the superconducting ground plane comprises opposite portions physically separated from each other by the center superconductor and the gaps, the opposite portions being connected with each other via air bridges 10stretching over the gaps and the center superconductor wherein the at least one Josephson junction is embedded in the center superconductor for optimization of communication of devices.
As to claims 20-25, Elsherbini does not explicitly:
 wherein the at least one Josephson junction comprises a parallel connection of two Josephson junctions
wherein the at least one Josephson junction is centrally arranged in the center superconductor
wherein the at least one 25Josephson junction comprises: a first Josephson junction embedded in the center superconductor; and at least one second Josephson junction arranged in one or more of the gaps in the vicinity of the first 30Josephson junction, each of the at least one second Josephson junction connecting the center superconductor 372600737.11400 to the superconducting ground plane via the corresponding gap
wherein the at least one 5second Josephson junction comprises an even number of second Josephson junctions arranged symmetrically relative to the first Josephson junction
wherein the first 10Josephson junction is centrally arranged in the center superconductor
wherein the center superconductor has a linear or curved shape.
However such qubits and structures are known capable of such configuration (see e.g. Figs.)
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the device as 
wherein the at least one Josephson junction comprises a parallel connection of two Josephson junctions
wherein the at least one Josephson junction is centrally arranged in the center superconductor
wherein the at least one 25Josephson junction comprises: a first Josephson junction embedded in the center superconductor; and at least one second Josephson junction arranged in one or more of the gaps in the vicinity of the first 30Josephson junction, each of the at least one second Josephson junction connecting the center superconductor 372600737.11400 to the superconducting ground plane via the corresponding gap
wherein the at least one 5second Josephson junction comprises an even number of second Josephson junctions arranged symmetrically relative to the first Josephson junction
wherein the first 10Josephson junction is centrally arranged in the center superconductor
wherein the center superconductor has a linear or curved shape.
To optimize device performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/             Primary Examiner, Art Unit 2896